Citation Nr: 1639824	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

(Aside from these claims at issue, the Board of Veterans' Appeals also previously in August 2011 remanded additional claims of entitlement to service connection for Type II Diabetes Mellitus and for several additional disabilities alleged to be secondary complications, namely, a kidney disability, heart disability, hypertension, eye disability, and right and left hand neuropathy, and the development of these other claims has not been completed (see May 2013 deferred rating decision, so they have not been returned to the Board)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were remanded in August 2011 to afford the Veteran a hearing before the undersigned judge, as well as more recently in March 2012, April 2013, July 2013, and October 2013 to further develop these claims.


FINDING OF FACT

The Veteran did not have bilateral (left and right ear) hearing loss or tinnitus while in service, or sensorineural hearing loss in particular or tinnitus to a compensable degree within one year of his discharge from service, and it is not shown that his current hearing loss or tinnitus is otherwise related or attributable to his service, including especially to his alleged repeated exposure to loud noise and consequent injury (i.e., acoustic trauma).



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to these claims being decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, there has been compliance, certainly the acceptable substantial compliance, with the directives of the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  To wit, in November 2015 a VA medical opinion was provided adequately answering critically important questions the Board had asked when remanding these claims.  The requested VA medical treatment records also have been obtained.

Establishing entitlement to service connection generally requires having competent and credible (so probative) evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a link ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, the linkage element of service connection also may be established by demonstrating continuity of symptoms since service, provided the condition being claimed was first noted in service.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 133  (Fed.Cir.2013).  As well, 38 C.F.R. § 3.307(a)(3) provides presumptive service connection for these § 3.309(a) chronic diseases if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.

Notwithstanding the lack of evidence of disease or injury during service, service connection still may be granted if the evidence, including that pertinent to service, establishes the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The absence of evidence of hearing loss in service or even within the one-year presumptive period following service for sensorineural hearing loss, in particular, is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  But for the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Presuming the Veteran has this threshold minimum level of hearing loss, then he/she could show entitlement to service connection by having probative evidence etiologically linking this hearing loss to their service, as opposed to other ("intercurrent") causes or factors.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In deciding these claims, the Board has carefully reviewed the record and concludes that it does not contain sufficient evidence to find that the Veteran's currently-diagnosed bilateral hearing loss and tinnitus started during his service or even within a year of his discharge (presumptive period), or alternatively are otherwise related or attributable to his service and to acoustic trauma, especially.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

First, the Veteran's Department of Defense Form 214 (DD Form 214) shows that his military occupational specialty (MOS) was security policeman.  He has testified regarding his duties and responsibilities in service, in that capacity, and indicated that he often was in close proximity to loud noise, including mortar fire and bombings around the perimeter of his air force base in Vietnam and was exposed to shotgun fire in an enclosed bunker.  Based upon the circumstances of his service, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d). 

That concession notwithstanding, so despite such noise exposure in service, the Veteran's service treatment records (STRs) contain no evidence indicating that he had consequent hearing loss or tinnitus while in service.  Significantly, he had no such complaints and, on separation examination, audiometric testing did not result in a diagnosis or finding of hearing loss or tinnitus.  His service ended in June 1974.

Additionally, hearing loss and tinnitus were not shown, certainly not to the required minimum compensable degree of at least 10-percent disabling, within one year of the Veteran's separation from service - so by June 1975.  Indeed, there is no medical evidence showing a diagnosis of hearing loss or tinnitus for over 30 years following his separation from service, so for more than three decades.


That said, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358   (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding these claims, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding when he believes he first developed hearing loss and tinnitus and the reason for these conditions.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  As concerning tinnitus, especially, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

To ultimately have probative value, however, the Veteran's lay testimony concerning when he purportedly began experiencing hearing loss and tinnitus, and how long he has, also must be credible, so not just competent, and weighed in relation to the other evidence of record.  Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, here, that the Veteran had hearing loss or tinnitus during his service or to a compensable degree within a year of his discharge from service or that he has continuously experienced the effects of these conditions during the many years since.

What remains for consideration is whether the Veteran's current hearing loss and tinnitus otherwise may be related or attributable to his service.  38 C.F.R. § 3.303(d)  See also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (It is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.").

The simple fact of the matter is that the question of whether the current hearing loss and tinnitus are related to remote service/acoustic trauma therein is a medical question beyond the realm of common knowledge and, therefore, incapable of resolution by mere lay observation (other than by a showing of continuity of symptoms since service, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus, again, meaning ringing in the ears); and Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found incompetent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


Here, the Veteran did file a claim for hearing loss and tinnitus in 1989.  However, intervening medical records from his primary care physician dated from March 1978 to September 1990 are unremarkable for any complaint or diagnosis of hearing loss or tinnitus.  The Board realizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  But such lack of contemporaneous evidence, as mentioned, is nonetheless for consideration in determining credibility.  In this regard, although the Veteran stated in 1989 and presently that he has experienced tinnitus since service and hearing loss that began following his separation from service, the Board finds it to be probative evidence against the claim that he did not report hearing loss to a medical physician during his service or for many decades following his separation from service.  

Moreover, there are more probative VA medical opinions on this determinative issue of causation, dated in April 2012, April 2013, August 2013, and November 2015, all weighing heavily against the claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In April 2012, a VA examiner reviewed the Veteran' s hearing thresholds at entry into service and at separation from service, determining there was no threshold shift from induction to separation.  The examiner thus determined that the Veteran's hearing loss was not related to his service.  The examiner also determined that the Veteran's tinnitus was not related to his service.  In April 2013, a VA examiner clarified that there was no scientific basis for the existence of delayed-onset hearing loss due to acoustic trauma, and thus the Veteran's hearing loss and tinnitus were not related to his service.  In August 2013, an addendum opinion was obtained to the April 2013 VA opinion.  The examiner reviewed a medical report addressing the question of whether there was evidence that noise exposure at a younger age could lead to delayed onset of noise-induced hearing loss later in life and found that there was little evidence available addressing that question.  The examiner thus determined that the previous opinion was unchanged.  The examiner explained that there was no scientific basis for the existence of delayed-onset hearing loss owing to acoustic trauma.  With regards to tinnitus, the examiner found the Veteran's report of onset of this disease to be conflicting and, thus, an opinion on the etiology of his tinnitus could not be made without resorting to mere speculation.

Finally, and perhaps most probative of all opinions obtained, in February 2015 a VA examiner determined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused or aggravated by his service.  This examiner acknowledged that the Veteran was exposed to hazardous noise in service.  This examiner carefully reviewed the entrance and separation hearing tests, but determined that the Veteran did not have a significant threshold shift beyond normal measurement variability in service.  It was clear and unmistakable to this examiner that the Veteran did not have a hearing injury in service.  This examiner was familiar with the holding in Hensley and explained that, while many factors were involved, one critical issue for determining whether hearing loss and tinnitus were related to noise exposure was whether there was a significant threshold shift beyond normal measurement variability/normal progression following the noise injury.  Evidence in this case clearly showed that the Veteran did not have a significant threshold shift in service.  It was important to note that behavioral measurements always involved some degree of variability but that such differences did not constitute injuries.  Thus, following careful review, the evidence rebutted the Veteran's report of hearing loss or tinnitus in service.  While there was noise exposure in service, there was no evidence of a noise injury in service.  The examiner noted that a committee convened by the Institute of Medicine (IOM) of the National Academies had studied the question of delayed hearing loss, among other issues, and had determined that not all who were exposed to hazardous noise suffered noise injury.  It was found that delayed-onset hearing loss due to previous noise exposure was unlikely absent a significant threshold shift beyond normal measurement variability.  Thus, without such showing of significant threshold shift, it was less likely than not that noise exposure in service would cause delayed-onset hearing loss.  Absent objective audiometric evidence of noise injury in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury was utter speculation and would directly contradict the evidence of record.  Moreover, animal and human studies did not support a relationship between noise exposure and permanent noise-induced hearing loss beginning long after cessation of exposure.  With regards to tinnitus, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure could not be assumed to exist and it was therefore less likely than not that the Veteran's tinnitus was due to his service.

These four consistent VA medical opinions obtained in this case weigh heavily against the Veteran's claims.  As concluded by the 2015 VA examiner, despite the Veteran's reports of hearing loss and tinnitus in service, the objective medical evidence as well as medical research and literature do not support a finding that his current hearing loss or tinnitus are related to his service.  It was highly significant that the service records did not show a significant hearing threshold shift from time of entry into service to time of separation from service.  As the examiner explained, there was no evidence of an actual acoustic injury in the Veteran's specific case, even accepting that he had noise exposure in service.  That opinion clarified the three previous VA opinions, all of which had found no evidence that the Veteran suffered from hearing loss in service or that his current hearing loss or tinnitus was related to his service.  Also of probative weight in this case is the absence of a diagnosis of hearing loss or tinnitus for so many years following service separation, and an absence of a report of hearing loss or tinnitus to the Veteran's primary care physician in the interim from 1978 to 1990.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board finds that the lay statements maintaining the Veteran had hearing loss and tinnitus since service are outweighed by the medical evidence of record.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss or tinnitus occurred during his service or within one year of his discharge from service.  A medical specialist has reviewed the file and found specifically that there was no actual hearing injury in service, and in fact the service records negated any such finding. 

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss or tinnitus.  38 C.F.R. § 3.303.  The STRs do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss or tinnitus.  There is no diagnosis of a chronic hearing loss disability or tinnitus during service.

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss or tinnitus in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to his hearing or of ringing in his ears.  Significantly, there is at least a 15-year gap from separation from service and his original claim that he had hearing loss and tinnitus because of his service.  Private records dated from 1978 to 1990, so many in the interim, are negative for report of finding of hearing loss or tinnitus.  Had the Veteran suffered significant acoustic trauma in service, notation of hearing problems or ear ringing would have been expected in his STRs, and a report of hearing loss or tinnitus would likely have been made on separation examination, and such history would have likely been provided to his treating provider if for no other reason than to receive the best or most appropriate care.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, the Board considers the lack of such evidence in this instance to raise questions as to the credibility of the Veteran's assertions.

As for the Veteran's additionally-claimed tinnitus, although this disease as mentioned is subjective in nature, as explained by the 2015 VA examiner, absent indication of acoustic injury in service, the medical evidence could not support a finding of tinnitus related to service.  The service records and post-service records did not support the Veteran's contentions.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability or tinnitus and his service.  As the preponderance of the evidence is against his claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


